Citation Nr: 0630609	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-40 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Debra Wagner, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to August 
1979, and from December 1982 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in December 1992, the RO denied 
service connection for a nervous disorder to include PTSD.  
The veteran was notified of this decision and of his right to 
appeal, but did not file a timely appeal.

2.  Evidence associated with the veteran's claims file 
subsequent to December 1992 raises a reasonable possibility 
of substantiating the veteran's claim of entitlement to 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's December 1992 decision, wherein service 
connection for a nervous disorder to include PTSD was denied, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2005).

2.  The evidence received since the December 1992 rating 
decision is new and material, and serves to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA's duties to help a claimant obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In a March 2003 letter, VA informed the veteran of what 
evidence was required to substantiate a claim for service 
connection, and of his and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her possession to the VA.  The 
veteran, however, was not at that time apprised at that time 
of the specific criteria by which a claim for service 
connection that had previously been denied could be reopened.  
Such failure is nonetheless nonprejudicial to the veteran, in 
view of the fact that his claim for service connection for 
PTSD is being reopened herein.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  (The Board also notes, in passing, 
that the duty to provide notice to the veteran has been met 
with regard to a claim for service connection for PTSD.)

The Board notes that information with regard to the 
assignment of an effective date in the event of an award of 
benefits was not addressed in any communication that was sent 
to the appellant during the course of this appeal.  Such 
failure to do so is again not prejudicial to the appellant, 
inasmuch as no compensation is awarded herein.  As such, any 
deficiency in notice with regard to the assignment of an 
effective date is rendered moot.  Mayfield, supra.

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction determination.  
See Pelegrini v. Principi, 14 Vet. App. 412 (2004).  In the 
present case, since the VCAA letter was issued in March 2003, 
prior to the initial adjudication of this claim in May 2003, 
there is no failure to comply with the express requirements 
of the law as found by the Court in Pelegrini.  The Board 
must point out that any deficiency in this regard will be 
cured by the actions taken pursuant to the Remand set forth 
below.

Duty to assist

The VCAA duty to assist in the development of a request to 
reopen a previously-denied claim attaches only when a claim 
was made on or after August 29, 2001, or when the claim has 
been reopened; in the instant case, the veteran's claim was 
filed in January 2003 and this duty therefore is for 
application.  To that end, the Board notes that VA medical 
records have been associated with his claims file.  The 
veteran was offered, and declined, the opportunity to present 
testimony at the RO and/or before a member of the Board.  The 
Board has carefully reviewed his statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is 
any outstanding evidence with respect to the veteran's claim.  
While, as noted below in the Remand section of this decision, 
additional records may be available, the absence of those 
records is not prejudicial to the veteran's claim insofar as 
it pertains to a request to reopen, which is granted herein.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  Essentially, all available evidence 
that could substantiate the case has been obtained.  There is 
no indication in the file that there are additional available 
and relevant records that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be established for disability or death 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With particular regard to a claim for service connection for 
PTSD, there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2005); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

The veteran's claim for service connection for a nervous 
disorder to include PTSD was denied by the RO in December 
1992, a decision from which he did not appeal.  Pursuant to 
38 U.S.C.A. § 7105(c), a final decision by the RO may not 
thereafter be reopened and allowed.  The exception to this 
rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
supra.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  VA is 
required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The law is clear that "the Board does not have jurisdiction 
to consider a claim [that was] previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  In essence, the 
Board must ascertain, as a threshold jurisdictional matter, 
whether a claim has been reopened; a finding by the RO to 
that effect during the development of that claim is not 
binding upon the Board as it pertains to Board jurisdiction.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  While 
the RO, in May 2003, found that the veteran's claim had been 
reopened, this is a matter that is subject to Board analysis, 
notwithstanding the RO's favorable decision on that 
particular aspect of the case.

The evidence of record in December 1992, when the RO denied 
the veteran's initial claim of service connection for a 
nervous disorder to include PTSD, consisted primarily of the 
veteran's service medical records, along with private medical 
records noting treatment for major depression.  The RO, in 
denying this claim, specifically noted that the evidence did 
not reflect that PTSD had been diagnosed.  

The veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter dated in January 
1993.  He did not indicate disagreement with that decision 
within one year from the date of that letter, and the RO's 
December 1992 decision is accordingly final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).

The evidence associated with the veteran's claims file since 
December 1992 includes various VA medical records, to include 
the reports of outpatient treatment reflecting diagnoses of 
PTSD.  Although other contemporaneous records indicate that a 
diagnosis of PTSD was rejected, this evidence is nonetheless 
new, in the sense that it presents information - that PTSD 
has been diagnosed - that had not previously been known.  It 
is also material, in that it possibly reflects the current 
manifestation of the disability, one of the three elements 
that must be shown to establish service connection; see 
Hickson v. West, 12 Vet. App. 247 (1999).  This evidence 
raises a reasonable possibility that the claim could be 
substantiated, and serves to reopen the veteran's claim for 
service connection for PTSD.


ORDER

A claim of entitlement to service connection for PTSD has 
been reopened, and to that extent only the appeal is granted.


REMAND

Having determined that the veteran's claim for service 
connection for PTSD has been reopened, the Board finds that 
further action, in order to accomplish additional development 
of the evidence, must be undertaken.

In particular, the Board notes that the evidence is 
contradictory as to whether PTSD is, or is not, manifested.  
While the report of a May 2003 VA examination shows that a 
diagnosis of PTSD was ruled out, VA treatment records dated 
subsequent to that date reflect findings of PTSD.  The Board 
is of the opinion that this question must be definitively 
resolved prior to further appellate review, along with 
identification of the veteran's purported stressors.  (The 
Board notes, in that regard, that the veteran cites as a 
stressor event his inservice injuries due to a "rocket 
explosion" in 1974, with service connection established for 
residuals of a shrapnel wound of the left thigh with retained 
fragment.)

The Board also notes that, although the veteran is in receipt 
of disability benefits from the Social Security 
Administration (SSA), the medical records that formed the 
basis of that decision have not been associated with his 
claims folder.  The United States Court of Appeals for 
Veterans Claims (Court) has held that failure to obtain SSA 
records when VA has actual notice thereof constitutes a 
breach of VA's duty to assist the veteran.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  See also 38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2), and Dixon v. Gober, 
14 Vet. App. 168, 171 (2000).  The Board is therefore of the 
opinion that such records should be obtained by VA and 
associated with the veteran's claims file. 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should contact the SSA and 
request copies of all medical records 
considered in the veteran's claim for SSA 
disability benefits that were awarded to 
him.  All such records are thereafter to 
be associated with the veteran's claims 
file.

2.  The RO should then identify all 
stressor events cited by the veteran as a 
causative event that precipitated his 
PTSD.  If necessary, the RO should request 
that the U.S. Army and Joint Services 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria VA 22315-3802, furnish 
information pertaining to any such 
stressors that arose due to combat 
circumstances.  

3.  Thereafter, the veteran should be 
accorded a comprehensive PTSD examination 
by a VA psychiatrist who has not 
previously examined or treated the 
veteran.  All tests indicated should be 
accomplished at this time.  In particular, 
the examiner should be requested to 
indicate whether PTSD is or is not 
currently manifested and, if it is, the 
stressor event(s) that resulted in the 
onset of that disorder.  All findings, and 
the reasons therefor, should be set forth 
on the examination report.  The veteran's 
claims file is to be furnished to the 
examiner, for his or her review and 
referral, prior to this examination.

4.  Following completion of the above 
actions, the RO should review the claim 
and determine whether service connection 
for PTSD can now be granted.  If the 
decision remains adverse to the veteran, 
he and his attorney should be provided 
with a Supplemental Statement of the Case, 
and with the appropriate period of time 
within which to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, as 
warranted. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


